Citation Nr: 1215705	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-20 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a compensable initial rating for internal hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to August 1983 and from October 1987 to September 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana on behalf of the RO in Anchorage, Alaska.

A note in the file reveals that the Veteran failed to appear for a Board hearing scheduled in June 2010.

The June 2006 rating decision, in pertinent part, granted service connection for internal hemorrhoids, benign prostatic hyperplasia, irritable bowel syndrome, bilateral hearing loss, and right inguinal hernia disability.  The Veteran filed a notice of disagreement with regard to the ratings assigned for those disabilities, and a statement of the case was issued in June 2008 which continued the assigned ratings.  The Veteran indicated in his July 2008 substantive appeal that he was only appealing the issue of entitlement to a compensable evaluation for internal hemorrhoids.  As such, while the Veteran's representative's April 2012 written brief presentation continued to list issues from the June 2008 statement of the case as being on appeal, the Board will only address the issue of entitlement to a compensable initial rating for internal hemorrhoids.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted.  At his April 2009 VA examination the Veteran indicated that he was working full-time.  As such, the issue of entitlement to a TDIU is not raised by the record at this time.


FINDING OF FACT

The Veteran's service-connected internal hemorrhoids are not reducible and have resulted in recurrent episodes of rectal bleeding; the hemorrhoids are not productive of anemia or fissures.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no more, for internal hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

As the June 2006 rating decision granted service connection for internal hemorrhoids, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's hemorrhoids, the relevant criteria have been provided to the Veteran, including in a June 2008 RO letter and the June 2008 statement of the case.  In March 2006 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone a VA examination that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2009 VA examination obtained in this case is adequate, as it considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The April 2009 VA examination described the Veteran's hemorrhoids in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed his claim for service connection for hemorrhoids in October 2005.  A June 2006 rating decision granted service connection for internal hemorrhoids and assigned a noncompensable initial rating, effective October 1, 2005.

At an April 2006 VA general medical examination the Veteran indicated that he had a history of internal hemorrhoids and would have bright red blood on toilet paper that was occasionally mixed with diarrhea; he had no history of anemia.  The diagnosis was chronic internal hemorrhoids.  

In his January 2007 notice of disagreement the Veteran stated that he had inflamed hemorrhoids during every bowel movement and had been unable to reduce his hemorrhoids with over the counter medications.  He stated that his hemorrhoids would rupture at least once per day.

A June 2007 VA record noted a normal rectal examination.

A June 2008 VA record reveals that the Veteran complained of having blood on his tissue paper with significant bleeding once every three weeks.  Examination revealed some inflamed hemorrhoids.  

A December 2008 VA sigmoidoscopy revealed a preoperative diagnosis of rectal  bleeding and a post-operative diagnosis of grade 2 internal hemorrhoids.  

At an April 2009 VA examination, the Veteran noted that he was using Preparation H and Metamucil to treat his hemorrhoids.  He reported frequent rectal bleeding, pain, and anal itching.  He also reported that 4 or more times a year he had recurrence without thrombosis.  Physical examination revealed internal hemorrhoids of a size of 0.7 centimeters.  The hemorrhoids were described as being not reducible, with no evidence of prolapse, thrombosis, or the presence of fissures.  There was no evidence of excessive redundant tissue or of anorectal fistula.  The examiner noted that the Veteran was not anemic.  The examiner stated that the Veteran's hemorrhoids had a significant effect on his usual occupation as a high school ROTC teacher, as it was indicated that the Veteran would frequently leave the class room due to an urge to defecate.  The examiner stated that the effect on the Veteran's daily activities was essentially mild.  The examiner noted that the Veteran's hemorrhoids were not large or thrombotic, and that there was no redundant tissue in the anal canal or perianal area.  The two hemorrhoids ("felt at 6:00 and 9:00") were not reducible.  

The Veteran's disability is currently assigned a noncompensable rating under the criteria applicable for rating hemorrhoids, found at 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under the criteria found at Diagnostic Code 7336, a noncompensable evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A higher disability rating of 20 percent is warranted for hemorrhoids with persistent bleeding and secondary anemia or fissures.

The evidence of record shows that Veteran's disability is manifested by chronic internal hemorrhoids that cause recurrent episodes of rectal bleeding, itching, and pain.  Further, the April 2009 VA examiner has indicated that the Veteran's hemorrhoids are not reducible.  It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  With these considerations in mind, the Board finds that the symptomatology associated with the Veteran's hemorrhoid disability comprises more than mild or moderate symptoms, and therefore, the evidence of record more closely approximates the symptomatology associated with a 10 percent rating under Diagnostic Code 7336.  

There is no evidence of record showing that the Veteran's hemorrhoids disability involves secondary anemia or fissures.  In fact, the April 2009 examiner specifically indicated that the Veteran was not anemic, and the Veteran has not asserted to the contrary.  As such, according to the relevant diagnostic criteria, the identified symptomatology warrants a 10 percent, but no higher, rating.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his hemorrhoids.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his hemorrhoids according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the Veteran's hemorrhoids has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which hemorrhoids are evaluated.  In this regard, the April 2009 VA examiner specifically indicated that fissures were not present and that the Veteran was not anemic.  As such, the Board finds these records to be the most probative evidence with regard to whether a rating in excess of 10 percent is warranted.  

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal is not one that is rated by analogy, but, instead, has been evaluated under the applicable Diagnostic Code, 7336, that has specifically contemplated the level of occupational and social impairment caused by service-connected hemorrhoids.  The Veteran's symptoms such as recurrent rectal bleeding and having irreducible hemorrhoids are specifically enumerated under Diagnostic Code 7336.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

An initial rating of 10 percent, but no higher, for internal hemorrhoids, is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


